Citation Nr: 1630273	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) with sleep disturbances, depressive disorder, alcohol abuse, and anxiety disorder.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Board remanded this matter for further development.

As discussed in the March 2015 remand, the Board has recharacterized the issue on appeal in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The evidence is in equipoise as to the Veteran has an acquired psychiatric disorder, including PTSD with sleep disturbances, depressive disorder, and anxiety disorder that is related to an in-service stressor or event; alcohol abuse is caused by PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD with sleep disturbances, depressive disorder, alcohol abuse, and anxiety disorder, are met.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV (where, as here, certification was on or before August 4, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  An example of such an event or circumstance is incoming rocket fire.

The Veteran has been diagnosed with multiple psychiatric disorders.  At his November 2011 VA examination, he was diagnosed with alcohol abuse and depressive disorder not otherwise specified (NOS).  A May 2011 VA treatment record notes a diagnosis of anxiety NOS.

Regarding PTSD, the November 2011 VA examiner declined to diagnose the Veteran with PTSD under the DSM-IV.  However, as discussed in the Board's March 2015 remand, the examiner declined to diagnose PTSD based on the examiner's perceived lack of credibility surrounding the Veteran's purported stressors.  As discussed in the Board's remand, it was not within the examiner's purview to assess credibility.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Further, the examiner noted that at least one stressor met Criterion A for PTSD under the DSM-IV, but did not discuss the other criteria under the DSM-IV.  As such, and as indicated in the Board's remand, the November 2011 VA examination, with respect to PTSD, is inadequate and of no probative value. 

The September 2015 VA examiner declined to diagnose the Veteran with PTSD under the DSM-5.  However, as discussed above, in this case the DSM-IV continues to apply.  See 80 Fed. Reg. 14308 (March 19, 2015).  Thus, the fact that the September 2015 VA examiner declined to diagnose the Veteran with PTSD under the DSM-5 is not fatal to the Veteran's claim as the examiner did not opine as to whether a diagnosis under the DSM-IV is appropriate.

There are several diagnoses of PTSD of record.  Particularly pertinent are several VA treatment records from Dr. J.S., M.D.  Notably, in an August 2012 record, Dr. J.S. noted that DSM-IV criteria B, C, and D were met. Additionally, in a January 2011 record, Dr. J.S. noted that a diagnosis of PTSD was being made under the DSM-IV.  Subsequent treatment records note diagnoses of PTSD.

Thus, with regard to PTSD, the evidence indicates that the Veteran has been diagnosed with PTSD under the DSM-IV and there is no probative evidence counter to the diagnosis of PTSD under the DSM-IV.

With regard to an in-service event, or stressor, the Veteran has stated that he experienced improvised explosive device (IED) explosions, frequent mortar attacks, and rocket-propelled grenade (RPG) fire.  See November 2011 VA examination Report.  As noted by the RO, the Veteran served in the Southwest Asia Theater of Operations and that the Veteran's stressors are consistent with the places, types and circumstances of that service.  See July 2012 Rating Decision.

Thus, the remaining question is whether there is any link-or nexus-between the Veteran's diagnosed psychiatric disorders and the in-service stressors discussed above.  The Board finds the evidence is in relative equipoise regarding nexus. 

Regarding PTSD, despite not diagnosing the Veteran with PTSD under the DSM-5, the September 2015 VA examiner explained that the Veteran's subthreshold PTSD symptoms are related to his fear of hostile military or terrorist activity.  The examiner specifically noted that the Veteran's stressors during his two Iraq deployments are related to his fear of hostile military or terrorist activity and noted that those stressors were adequate to support a diagnosis of PTSD.

Regarding a psychiatric disorder other than PTSD, in a November 2015 addendum opinion, the September 2015 VA examiner stated that the Veteran's "other specified trauma-and stressor-related disorder is at least as likely as not related to events in service.  Rationale is provided in the undersigned's report."  Notably, as discussed above, the examiner stated that the Veteran's mental health symptoms were related to his service in Iraq. 

The Board notes that while the September 2015 VA examiner did not specifically diagnose the Veteran with PTSD under the DSM-IV or offer any other explicit mental health diagnoses, the examiner related the Veteran's mental health symptoms, including PTSD symptoms, to service.  Pertinent here is the fact that the Veteran's mental health symptoms have been related to a number of diagnosed mental health disorders, including PTSD under the DSM-IV.  Given the diagnoses of record and the September 2015 VA examiner's relation of symptoms to service, it follows that the September 2015 VA examiner's nexus opinion is sufficient to link the Veteran's mental health disorders to service.  Moreover, as indicated above, pursuant to 38 C.F.R. § 3.304(f)(3), the stressors that have been found to be related to the Veteran's fear of hostile military activity need not be confirmed by evidence other than the Veteran's lay statements, given the circumstances of his service and finding by the VA psychologist that his stressors are adequate to support a diagnosis of PTSD.

Finally, the Board notes that service connection for alcohol abuse is not warranted on a direct basis.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d).  However, service connection for alcohol abuse may be granted where alcohol abuse is secondary to a service-connected disease or injury.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).  As discussed above, service connection for PTSD is warranted.  The evidence indicates that the Veteran's diagnosed alcohol abuse is secondary to his PTSD.  Indeed, a September 2011 VA treatment record notes that the Veteran had PTSD and was "self-medicating symptoms with alcohol." This uncontroverted evidence links PTSD and alcohol abuse.  Accordingly, service connection for alcohol abuse is warranted as secondary to PTSD.  See Allen, supra.

For the foregoing reasons, the Board finds that the evidence is at least evenly balanced as to whether service connection for an acquired psychiatric disorder, including PTSD with sleep disturbances, depressive disorder, alcohol abuse, and anxiety disorder, is warranted.  The Veteran has been diagnosed with PTSD under the DSM-IV and there is no probative evidence that controverts that diagnosis.  He has also been diagnosed with a host of other mental health disorders.  It is uncontroverted that experienced stressors during his deployment to Iraq.  Finally, the September 2015 VA examiner has related the Veteran's mental health symptoms to those stressors experienced during service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, including PTSD with sleep disturbances, depressive disorder, alcohol abuse, and anxiety disorder, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


